Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Holthus, Reg. No. 50,347 on March 21, 2022.
Please cancel claim 27. Please Amend claim 1 presented on March 7, 2022 as follows, wherein an ellipsis denotes text omitted from the claim:

1.  (Currently Amended) A method of designing and manufacturing a distributor bar … the method comprising the steps of: 
a) choosing a geometry for the main channel (5) and defining a first set of parameters (Ddev, a, Lmin or Hmin) representative for a physical shape and physical dimensions of the main channel (5), choosing a geometry for the outlets (p1-p12) and defining a second set of parameters (L[i]; A[i]; H[i]) representative for a physical shape and physical dimensions of the outlets (p1-p12) for the distributor bar to be manufactured, and choosing a parameterized analytical function with only two parameters (k, a) for determining said number of second set of parameters (L[i]; A[i]; H[i]) wherein said parameterized analytical function in only two variables can be expressed by or is equivalent to function 1:
L(z)=B+k(z/W)a		[[(1)]]
or can be expressed by or is equivalent to function 2:
A(z)=B+k(z/W)a		[[(2)]]
or can be expressed by or is equivalent to function 3:  
H(z)=B+k(z/W)a		[[(3)]]
where B and W are constants, z for functions 1 and 2 is set to integer multiples of a distance d where d=W/(Nholes-1), z for function [[(3)]] 3 is a continuous value for defining a curvature of the distributor bar, L is a length of one of the plurality of the plurality of outlets, and H is a height of one of [[a]] the plurality of outlets; 
b) assigning values to the first set and second set parameters and calculating geometrical parameters for each of the outlets (p1-p12) using said analytical function; 
….

	27. (Cancelled).

Allowable Subject Matter
Claims 1-2 and 8-25 are allowed.
The statement of reasons for allowance was given in the Office action mailed on November 19, 2021, i.e. the prior art fails to teach or fairly suggest determining the length, area, or height of outlets of a distributor bar via one of the claimed functions in combination with the other limitations of claim 1. 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726